Citation Nr: 0816847	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee condition.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right hip condition, to include as secondary 
to a right knee condition.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a spine condition, to include as secondary to 
a right knee condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and J.W. (witness)


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947 and from September 1950 to December 1951. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In March 2008, the veteran, accompanied by his representative 
and a witness, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  The veteran also had a hearing 
before the Decision Review Officer in June 2007.  A 
transcript of these hearings has been associated with the 
veteran's claims file.

The issues of entitlement to service connection for a right 
knee condition, and entitlement to service connection for a 
right hip condition and a spine condition, to include as 
secondary to a right knee condition, are REMANDED to the RO 
via AMC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  In a September 2002 Board decision, the Board denied the 
veteran's claims for service connection for a right knee 
condition, right hip condition, to include as secondary to a 
right knee condition, and a spine condition, to include as 
secondary to a right knee condition.  

2.  In May 2004, the veteran's motion for reconsideration of 
the September 2002 Board decision was denied.

3.  The evidence received since the Board's September 2002 
denial is not cumulative and redundant, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claims.


CONCLUSION OF LAW

The evidence received since the September 2002 Board decision 
that denied the claims for service connection for a right 
knee condition, and service connection right hip condition 
and a spine condition, to include as secondary to a right 
knee condition, is new and material, and these claims for 
benefits are reopened.  38 U.S.C.A. §§ 511, 5108, 7103, 7104, 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

By means of a letter dated in July 2004, the RO provided the 
veteran pre-adjudicatory notice under 38 U.S.C.A. § 5103.  In 
that letter, the veteran was informed of what would 
constitute both "new" and "material" evidence to reopen 
the previously denied claims for service connection for a 
right knee condition, right hip condition, to include as 
secondary to a right knee condition, and a spine condition, 
to include as secondary to a right knee condition.  He was 
effectively furnished notice of the types of evidence that he 
needed to send to VA in order to substantiate his claim, as 
well as the types of evidence VA would assist him in 
obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or submit directly to VA evidence 
showing a current diagnosis; evidence of a diagnosis or 
symptoms of this condition in service; and a medical link 
between the current disability and service.  The veteran was 
informed that this evidence could consist of doctors' 
records, medical diagnoses, and medical opinions; and lay 
evidence from those who have knowledge of his condition.  In 
effect, these letters may be understood as communicating to 
the veteran the need to submit any relevant evidence in his 
possession that could substantiate his claim.  This same type 
of notice was again provided to the veteran in an August 2006 
Statement of the Case.  

In short, the discussion contained in these letters furnished 
the veteran notice of the basis for the previous denial of 
the claims of entitlement to service connection.  
Specifically, the July 2004 letter stated that the veteran's 
claims were denied "because service medical records [were] 
completely negative for treatment and diagnosis of a chronic 
right knee disorder.  Therefore, the evidence [the veteran] 
submits must relate to this fact."  As this letter was 
issued prior to the appealed rating decision, this case 
raises no procedural concerns in view of the Mayfield and 
Kent decisions.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, such 
notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the Board notes that in petitions to reopen, there 
is a limited duty to assist.  The Board observes that 
reasonable efforts were made to search alternative sources to 
obtain the veteran's available service medical records, as 
most were destroyed in a fire.  The private medical records 
identified by the veteran have been obtained, to the extent 
possible.  Thus, under these circumstances, the Board finds 
no basis for further pursuit of these records, as such 
efforts would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  
Therefore, the Board is satisfied that the duty to assist has 
been met. 38 U.S.C.A. § 5103A..

In summary, all relevant facts have been properly developed 
with regard to the veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  New and Material Evidence

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a) (West 2002); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  Under 38 U.S.C.A. § 
5108, however, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

There has been a regulatory change with respect to the 
definition of what constitutes new and material evidence, 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a)).  In the current case, 
the veteran's request to reopen his previously denied claims 
was received in June 2004, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

The Board, in a September 2002 decision, denied the veteran's 
claims for service connection for a right knee condition, and 
service connection for right hip condition and a spine 
condition, to include as secondary to a right knee condition.  
The veteran filed a Motion for Reconsideration as to the 
Board's decision.  The Motion for Reconsideration was denied 
in May 2004 and the September 2002 Board decision is final.

The September 2002 Board decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
September 2002 Board decision, which was the last final 
adjudication that disallowed the veteran's claim.

As noted, an application to reopen the veteran's current 
claim was received by the RO in June 2004.  The evidence 
added to the record since the September 2002 Board decision 
includes: written statements from private physicians, 
including treatment reports; treatment reports of the lumbar 
spine, hip and pelvis from the Columbia VA Medical System; 
written statements from Senator Talent, Congressman Evans, 
and Congressman Hulshof; written statements submitted by the 
veteran and/or relatives; a duplicate service medical record 
dated July 1951; Certificate of Merit from the Cancer Center 
dated February 18, 2005; Certification by Federal Agency as 
to Payment on Account of Veteran dated February 13, 1981; and 
testimony from the veteran and J.W.

Specifically, a January 2008 letter from a private physician 
contains the following notation: 

As you can see from the past report from this 
office Mr. [redacted] has had ongoing pain and physical 
limitation in his back and knees from the service 
related injury in 1951.  He sought evaluation and 
treatment from many medical offices and even the 
veterans without any relief.  He came to this 
office for x-ray and treatment and physical therapy 
on January 1993.  He has had on going treatment 
since that time with good results.  His last 
evaluation was January 22, 2008.  His treatment 
prior to that was June 2007.  He had definitely 
deteriorate[d] in that time.  His weight was 145 
and his bilateral scales showed 20 lb. less on the 
right.  His urine had laukocyts.  He is scheduled 
for follow up treatment on February 8, 2008.  He 
needs to be able to maintain a 2 schedule 
treatments once a week for a month and every 2-4 
weeks following that.  Mr. [redacted] has a djd in his 
spine and knee and also had vsc complexes that 
needs treatment now.  If you have any questions 
please [feel] free to call.

The private doctor's statement is evidence that is new, and 
bears directly on the question of whether the veteran's 
claims are related to active military service.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and, 
thus, is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
considered new and material and the claim is reopened.

However, the adjudication of the veteran's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, as 
noted below in the Remand, the Board is requesting additional 
development with respect to the underlying claims of service 
connection, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee condition 
is reopened, and the appeal is, to that extent, granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for right hip condition, to 
include as secondary to a right knee condition, is reopened, 
and the appeal is, to that extent, granted. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a spine condition, to 
include as secondary to a right knee condition, is reopened, 
and the appeal is, to that extent, granted. 


REMAND

As the noted, the private physician's letter raises the 
question of an etiological relationship between the veteran's 
claims of service connection a right knee condition, and of 
service connection for a right hip condition and a spine 
condition, to include as secondary to a right knee condition.  
As such, the Board finds that further development to include 
a VA examination, along consideration of all the evidence of 
record, addressing the question of etiology is necessary.  38 
U.S.C.A.
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for a 
right knee condition, and entitlement 
to a right hip condition and a spine 
condition, to include as secondary to 
the right knee condition, the RO should 
send the veteran and his representative 
a letter that complies with 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and undertake any other 
development required to comply with 
those provisions.

2.  After undertaking any development 
deemed necessary, the RO should schedule 
the veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and extent of any right knee, 
right hip or spine condition found to be 
present.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based upon 
the results of the examination and a 
review of the claims file, the examiner 
should answer each of the following 
questions:

a.  With respect to a right knee 
condition, does the veteran have a 
currently diagnosed  right knee 
disability, and; if so, what is the 
diagnosis or diagnoses?  Based upon an 
assessment of the entire record, did any 
currently diagnosed right knee disability 
have its onset during the veteran's 
period of military service; or, was it 
caused by any incident or event that 
occurred during his period of military 
service?

b.  With respect to a right hip 
condition, does the veteran have a 
currently diagnosed right hip disability, 
and; if so, what is the diagnosis or 
diagnoses?  Based upon an assessment of 
the entire record, did any diagnosed 
right hip disability have its onset 
during the veteran's period of military 
service; or, was it caused by any 
incident or event that occurred during 
his period of military service?  Was any 
currently diagnosed right hip disability 
either caused or aggravated by any 
currently diagnosed right knee 
disability?

c.  With respect to a spine condition, 
does the veteran have a currently 
diagnosed spinal disability, and; if so, 
what is the diagnosis or diagnoses?  
Based upon an assessment of the entire 
record, did any diagnosed spinal 
disability have its onset during the 
veteran's period of military service; or, 
was it caused by any incident or event 
that occurred during his period of 
military service?  Was any currently 
diagnosed spinal disability either caused 
or aggravated by any currently diagnosed 
right knee disability?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for a right knee 
condition, and entitlement to a right hip 
condition and a spine condition, to 
include as secondary to the right knee 
condition.  If the benefit sought on 
appeal remains denied, the veteran an his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.

The case should then be returned to the Board for the purpose 
of appellate disposition, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


